Citation Nr: 1728560	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The appellant had Special Philippine Scout service from July 1946 to April 1947

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision letter of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philipines.

The appellant was scheduled for a videoconference hearing before a Veterans Law Judge in May 2014.  The appellant did not appear for this hearing and, in a letter dated June 2014 he indicated that he desired VA to make a decision regarding his claim.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (201).

This matter was previously before the Board in August 2014, when it was remanded for additional development.  Pursuant to the remand directives, the RO attempted to re-verify the appellant's alleged service.  Review of the record shows substantial compliance with the prior remand; thus, additional development is not necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant had Special Philippine Scout service from July 1946 to April 1947.


CONCLUSION OF LAW

The appellant did not have the requisite service to render him basically eligible for VA pension.  38 U.S.C.A. §§ 101, 107, 5107 (West 2014); 38 C.F.R. §§3.1, 3.40, 3.41, 3.203 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that no further action is necessary to comply with VA's duties to notify and assist the appellant under the VCAA. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R.§ 3.159.  The Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The appellant's appeal must be denied as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  The appellant has not argued otherwise.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant seeks VA nonservice-connected pension benefits.

The law authorizes the payment of a pension to a veteran of wartime who has the requisite service and who is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521.

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).  Service as a Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances, except for those inducted between October 6, 1945 and June 30, 1947, inclusive, which are included for compensation benefits, but not for pension benefits.  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40 (c) and (d).  Active service will be the period certified by the service department. 38 C.F.R. § 3.9(a) and (d).

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department under the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203 (a).  The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Id.

The appellant's service records reflect that he served as a Special Philippine Scout from July 1946 to April 1947.  This service has been verified by the National Personnel Records Center (NPRC).  As set forth above, because the appellant was inducted between October 6, 1945 and June 30, 1947, he is not eligible for pension benefits.  The appellant submitted additional records from the Philippine Army reflecting his service from April 1942 to April 1946.  However, in an April 2017 response to the RO's inquiry, the NPRC stated it was not able to verify the appellant's name in its index files for Guerrilla service for the April 1942 to April 1946 period of service and informed VA that no change in its prior negative certification for this service is warranted.  The Board notes that verified guerilla service is eligible for compensation benefits only and does not qualify an appellant for pension benefits.  Thus, even if the appellant had verified guerilla service, he would not be eligible for pension benefits.

Given the applicable statutory and regulatory provisions cited above and the facts of this case, the Board finds that the appellant does not meet the basic eligibility requirements for VA pension benefits.  Thus, the appellant's claim lacks legal entitlement under the applicable provisions.  As the law is dispositive, the claim must be denied because of the lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Nonservice-connected pension benefits are not warranted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


